Citation Nr: 0824327	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as secondary to exposure to mustard gas, asbestos, 
and herbicides.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to exposure to mustard gas, 
asbestos, and herbicides.

3.  Entitlement to non-service-connected (NSC) pension 
benefits.  



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from October 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The November 2002 rating 
decision denied the veteran's claims for service connection, 
and also found that he did not meet the minimum service 
requirements for entitlement to pension benefits.  

In his January 2003 Form 9, the veteran indicted that he 
wanted a VA Central Office hearing.  The Board scheduled the 
hearing in February 2003.  In March 2003, the veteran 
submitted a letter stating that he would not be able to 
attend the hearing, and asked that the claim be decided 
without a personal appearance.  38 C.F.R. § 2.702(e) (2007).   

In March 2008, the National Veterans Legal Services Program 
filed a motion to withdraw representation, and in June 2008, 
this motion was granted.  In June 2008, the veteran returned 
the Board's correspondence regarding representation and 
stated that he wished to represent himself.  


FINDINGS OF FACT

1.  Although asthma was not noted when the veteran was 
examined for enlistment, clear and unmistakable evidence 
shows that such disability pre-existed the veteran's period 
of active service; that matter is not in dispute.  

2.  Clear and unmistakable evidence shows that the veteran's 
asthma did not increase in severity beyond natural 
progression during active service.

3.  The veteran's paranoid schizophrenia was not caused by 
his active military service.  

4.  The veteran's period of active military service was less 
than 90 days.  


CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.316 (2007). 

2.  Service connection for a psychiatric disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2007). 

3.  The basic eligibility requirements for NSC disability 
pension benefits are not met.  38 U.S.C.A. §§ 101, 107(a), 
1521 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2002, January 2004, and December 2006, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The pre-adjudicatory February 2002 
letter did not provide adequate VCAA notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, in a December 2006 letter, the veteran was informed 
that a disability rating and effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notice in 
December 2006, the RO readjudicated the veteran's claims in 
the February 2007 supplemental statement of the case (SSOC).  
This is important to note because the Federal Circuit Court 
has held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed below, indicates that the veteran's asthma existed 
prior to service, and that he did not receive treatment for a 
psychiatric disorder during service.  Moreover, there is no 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue.  The Board 
concludes that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2007).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the first element is met for both 
claims, there is no indication that the claimed conditions 
may be associated with the veteran's period of service.  

The Board is also satisfied as to compliance with its January 
2004 and November 2006 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of asthma and 
paranoid schizophrenia.  Therefore, he has disabilities for 
VA purposes.  

The veteran asserted in his November 2002 Notice of 
Disagreement that the claimed conditions were due to exposure 
to mustard gas, asbestos, and herbicides.  The Board finds 
that there are no presumptions for exposure to these three 
substances which apply to the veteran in this case.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents, such as mustard gas, during active military 
service, together with the subsequent development of certain 
diseases, is sufficient to establish service connection in 
the following circumstances: (1) full-body exposure to 
nitrogen or sulfur mustard during active military service, 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if there is affirmative evidence that establishes a non 
service-related supervening condition or event was the cause 
of the claimed condition. See 38 C.F.R. § 3.316 (2007).

None of the SMRs or service personnel records obtained 
indicate the veteran had any exposure to mustard gas during 
his service.  Thus, the preponderance of the evidence is 
against finding that the veteran was exposed to mustard gas 
during his service and service connection under 38 C.F.R. § 
3.316 is not warranted for either of the veteran's two 
claims.  Furthermore, as discussed below, the veteran's 
asthma existed prior to service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(September 29, 2006).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA must analyze an appellant's 
claim to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under the DVB Circular guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 
428 (1993).  

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.  It lists 
some of the major occupations involving exposure to asbestos, 
including mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1 MR, Part IV, Subpart ii, Chapter 1, Section 
H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the veteran claims he was exposed to asbestos 
in service, but does not provide any specific incident or 
information regarding his exposure.  There is no showing that 
the veteran engaged in occupations involving asbestos 
exposure during his active service.  A review of his 
personnel records shows that he was discharged during basic 
training, which is not an activity indicative of asbestos 
exposure.  The totality of the evidence simply does not show 
the claims of asbestos exposure to be consistent with the 
places, types, and circumstances of the veteran's service, as 
shown by his service record.  See 38 U.S.C.A. § 1154(a).  
Therefore, his claims cannot be granted based upon exposure 
to asbestos.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. 
§ 3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Asthma and schizophrenia are not conditions that 
have been associated with exposure to herbicides.  Id.  
Additionally, the veteran's service personnel records 
indicate that while he served in the military during the 
Vietnam Era, he did not leave the United States.  Therefore, 
this presumption does not apply.

Asthma

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

The Board notes that under 38 C.F.R. § 3.304(b)(1), a history 
alone does not constitute a notation for purposes of the 
presumption.  However, it will be considered with other 
clinical observations made at the time of the examination.  

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

The veteran's asthma was not noted on his enlistment 
physical.  However, the veteran was treated for it on October 
30, 1973, eleven days after his enlistment.  He complained of 
wheezing and nasal congesting for one and a half weeks.  He 
stated that he had attacks of wheezing and shortness of 
breath for "several years."  The veteran admitted to the 
physician that he did not tell the enlistment examiner about 
his asthma during his induction physical "because he didn't 
ask me," and he claimed having difficulty reading the health 
questionnaire.  An x-ray study revealed an old calcified 
granuloma in the right lung field, with no active infiltrates 
and no evidence of active pulmonary or cardiac disease.  In 
November 1973, he was cleared for discharge because he did 
not meet the induction standards, due to bronchial asthma and 
an old granulomatous disease.  The physician concluded that 
the disability existed prior to service.  Given that the 
veteran himself told a physician that he purposely did not 
tell the induction examiner that he had asthma attacks for 
several years prior to service, the onset of symptoms so 
early during service, and the medical opinion that the 
disorder existed prior to service, the Board finds that there 
is clear and unmistakable evidence that the veteran's asthma 
existed prior to service.  

Further, the Board finds that the presumption of soundness is 
rebutted because there is clear and unmistakable evidence 
that the veteran's asthma was not aggravated by his short 
period of active military service.  38 U.S.C.A. § 1153; 38 
C.F.R. 
§ 3.306(a).  The SMRs show treatment for asthma, but do not 
record a worsening of his condition.  The service medical 
board specifically concluded that the asthma was not 
aggravated.  Private medical records from the veteran's 
prison show treatment for asthma, but do not show that his 
short period of service, which ended in 1973, caused any 
permanent worsening of his condition.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric Condition

The veteran's SMRs are negative for any diagnosis of or 
treatment for a psychiatric condition.  The veteran was 
diagnosed with paranoid schizophrenia in April 1982 by Dr. S. 
H., a court-appointed psychiatrist.  Dr. S. H. did not link 
the veteran's schizophrenia to his brief period of active 
military service.  Records from the veteran's prison do not 
show treatment for any psychiatric disability.  In the 
absence of medical evidence providing a link between the 
veteran's paranoid schizophrenia and his period of military 
service, his claim cannot be granted.  For these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim. There is no reasonable doubt to resolve in 
his favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Non-Service-Connected Pension

NSC pension benefits are payable to a veteran who served for 
90 days or more during a period of war.  He also must be 
permanently and totally disabled due to NSC disabilities that 
are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 
89-90 (1993).  If his combined disability is less than 100 
percent, he must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

In this case, the veteran is not eligible for NSC pension 
because he did not serve for 90 days or more.  The record 
shows that the veteran enlisted on October 19, 1973, and was 
discharged for a medical condition on November 21, 1973, a 
period of less than 90 days.  As he does not have the 
required length of service, he is not eligible for NSC 
pension benefits.  

The claim cannot be substantiated on the facts as alleged or 
shown by the record.  The Board sees no possible way to grant 
this claim in accordance with the law.  As the law, and not 
the evidence of record, is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  In this case, the veteran lacks legal entitlement to 
NSC disability pension due to insufficient qualifying 
service.

The relevant facts are not in contention.  The Court has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).


ORDER

Service connection for a lung disability is denied.  

Service connection for a psychiatric disorder is denied.  

The claim for non-service-connected pension benefits is 
denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


